DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to Applicant’s submission filed 12 September 2017, where:
Claims 1-21 had been cancelled.
Claims 22-51 are pending.
Claims 22-51 are rejected.
Examiner notes that the Notice of Acceptance of Application under 35 U.S.C. § 371 and 37 CFR 1.495 was issued 13 February 2018.
Information Disclosure Statement
3.	Information disclosure statements were submitted on 15 September 2020, and 18 January 2018. The submission complies with the provisions of 37 CFR 1.97. Accordingly, the Examiner considered the information disclosure statements.
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
“dynamic correction modules” in claim 30.
“each of dynamic correction modules” in claim 31.
“at least one dynamic correction module” in claim 44.
“at least one dynamic correction module” in claim 50.
Because these claim limitations are being interpreted under 35 U.S.C. § 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have these limitations interpreted under 35 U.S.C. § 112(f), Applicant may: 
(1) amend the claim limitations to avoid it/them being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them from being interpreted under 35 U.S.C. § 112(f).
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 22-51 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 16, 17, and 18 of issued US Patent 9911080, as follows:
Instant Application
U.S. Patent 9911080
Claim 22
Claims 16 & 17




22. A self-organizing circuit comprising:
self-organizing logic gates coupled with each other;




wherein each of the self-organizing logic gates is configured to self-organize by simultaneously performing forward logic and reverse logic.
16. A computer system comprising:

a non-transitory computer-readable medium storing instructions to model a self-organizing logic circuit comprising self-organizing logic gates, wherein a self-organizing logic gate of the self-organizing logic gates comprises:

* * *

17. The computer system of claim 16, wherein the self-organizing logic gate is configured to implement forward logic from the first set of the terminals to the second set of the terminals and reverse logic from the second set of the terminals to the first set of the terminals.
The limitations in instant claim 22 are fully anticipated by claims 16 and 17 of the ‘080 Patent.
Claim 23
Claim 16







* * *



* * *

Claim 24

24. The self-organizing circuit of claim 23, wherein each of the terminals is configured to function as both an input terminal and an output terminal.

The claims of US Patent 9911080 does not explicitly teach the limitation in bold above. However, Buckley teaches that limitation in 12:5-8 & Fig. 4a. 
It would have been obvious as of the effective filing date of the applicant’s invention to modify the teachings of application 15/557641 by incorporating: [a]n inverter 51c insures that 51a and 51b are either both ON (so current can flow in either direction between connections 50a and 50b) or both OFF (that is, each of the terminals is configured to function as both an input terminal and an output terminal)).
Claim 25
Claims 16 & 17




25. The self-organizing circuit of claim 23, wherein each of the self-organizing logic gates is configured to implement a logic function with respect to signals present at the terminals.
16. A computer system comprising:

* * *

wherein the self-organizing logic gate is configured to implement a logic function between signals at the terminals, the logic function is not satisfied in the unstable configuration, and the logic function is satisfied in the stable configuration; and

* * *
The limitations in instant claim 25 are fully anticipated by claims 16 and 17 of the ‘080 Patent.
Claim 26
Claims 16 & 17




26. The self-organizing circuit of claim 23, wherein the terminals of each of the self-organizing logic gates comprises a first set of terminals and a second set of terminals, and 

wherein the forward logic is from the first set of terminals to the second set of terminals and the reverse logic is from the second set of terminals to the first set of terminals.


* * *

terminals comprising a first set of the terminals and a second set of the terminals;

* * *

17. The computer system of claim 16, wherein the self-organizing logic gate is configured to implement forward logic from the first set of the terminals to the second set of the terminals and reverse logic from the second set of the terminals to the first set of the terminals.

Claim 27
Claim 16




27. The self-organizing circuit of claim 23, wherein each of the self-organizing logic gates further comprises memory elements connected between the terminals.
16. A computer system comprising:

* * *

memristor devices connected between the first set of the terminals and the second set of the terminals; and

* * *

The limitations in instant claim 27 are fully anticipated by claims 16 of the ‘080 Patent.
Claim 28
Claim 16




28. The self-organizing circuit of claim 27, wherein the memory elements comprise one or more memristor devices.
16. A computer system comprising:

* * *

memristor devices connected between the first set of the terminals and the second set of the terminals; and

* * *

Claim 29

29. The self-organizing circuit of claim 23, wherein each of the self-organizing logic gates is configured to change a state in response to a signal received at any of the terminals.

	The claims of US Patent 9911080 do not explicitly teach the limitation in bold above. However, Buckley teaches that limitation in 11:23-45. 
	It would have been obvious as of the effective filing date of the applicant’s invention to modify the teachings of application 15/557641 by incorporating: if the summation of currents into the connection 30a is positive, the voter 32 fires (i.e., attains one state at the connection 31a); if negative, it does not fire (i.e., stays at the other state at the connection 31a (that is, to change a state in response to a signal received at any of the terminals).
Claim 30
Claim 16
30. The self-organizing circuit of claim 23, wherein:


each of the self-organizing logic gates further comprises dynamic correction modules configured to dynamically drive an unstable configuration toward a stable configuration in response to a signal applied to any of the terminals; and

a logic function implemented by the self-organizing logic gate is satisfied in the stable configuration.
16. A computer system comprising:

* * *

dynamic correction modules configured to drive an unstable configuration of the self-organizing logic gate toward a stable configuration of the self-organizing logic gate in response to a signal being applied to any of the terminals;

wherein the self-organizing logic gate is configured to implement a logic function between signals at the terminals, the logic function is not satisfied in the unstable configuration, and the logic function is satisfied in the stable configuration; and

* * *

The limitations in instant claim 30 are fully anticipated by claims 16 and 17 of the ‘080 Patent.

Claim 16




31. The self-organizing circuit of claim 30, wherein each of dynamic correction modules comprises a memristor device.
16. A computer system comprising:

* * *

memristor devices connected between the first set of the terminals and the second set of the terminals; and

* * *
The limitations in instant claim 31 are fully anticipated by claims 16 and 17 of the ‘080 Patent.
Claim 32
Claim 20
32. The self-organizing circuit of claim 23, further comprising an auxiliary circuit configured to drive at least one terminal of one or more of the self-organizing logic gates to a respective logical value of either 0 or 1.
20. The computer system of claim 16, wherein the self-organizing logic circuit comprises an auxiliary circuit connected to a terminal of the terminals of the self-organizing logic gate, wherein the auxiliary circuit is configured to maintain the stable configuration of the self-organizing logic gate.
The limitations in instant claim 32 are fully anticipated by claims 16 and 17 of the ‘080 Patent.
Claim 33
Claims 16 & 17
33. The self-organizing circuit of claim 22, wherein the self-organizing circuit further comprises a node designated to receive an input signal and 

each of the self-organizing logic gates performs forward logic and reverse logic in response to the input signal to satisfy a respective logic function.
17. The computer system of claim 16, wherein the self-organizing logic gate is configured to implement forward logic from the first set of the terminals to the second set of the terminals and reverse logic from the second set of the terminals to the first set of the terminals.
	The claims of US Patent 9911080 do not explicitly teach the limitation in bold above. However, Buckley teaches that limitation in 11:23-45. 
to change a state in response to a signal received at any of the terminals).

Claim 16
34. The self-organizing circuit of claim 23, wherein the self-organizing circuit reaches equilibrium when each of the self-organizing logic gates satisfies its respective logic function.
16. A computer system comprising:

* * *

wherein the self-organizing logic gate is configured to implement a logic function between signals at the terminals, the logic function is not satisfied in the unstable configuration, and the logic function is satisfied in the stable configuration; and

* * *

The limitations in instant claim 34 are fully anticipated by claims 16 and 17 of the ‘080 Patent.
Claim 35
Claim 19
35. The self-organizing circuit of claim 22, wherein one of the self-organizing logic gates satisfies its respective logic function based on a feedback from the self-organizing logic gates.
19. The computer system of claim 16, wherein the self-organizing logic circuit is configured to induce feedback to force the self-organizing logic gate to satisfy the logic function.
The limitations in instant claim 35 are fully anticipated by claims 16 and 19 of the ‘080 Patent.
Claim 36
Claims 16 & 17
36. A machine readable non-transitory medium having information recorded thereon, wherein the information, when read by a machine, causes the machine to simulate a self-organizing circuit, wherein:


the self-organizing circuit comprises self-organizing logic gates coupled to each other and



each of the self-organizing logic gates is configured to self-organize by simultaneously performing forward logic and reverse logic.

a non-transitory computer-readable medium storing instructions to model a self-organizing logic circuit comprising self-organizing logic gates, wherein a self-organizing logic gate of the self-organizing logic gates comprises:

terminals comprising a first set of the terminals and a second set of the terminals;

* * *

17. The computer system of claim 16, wherein the self-organizing logic gate is configured to implement forward logic from the first set of the terminals to the second set of the terminals and reverse logic from the second set of the terminals to the first set of the terminals.

Claim 37
Claim 16




37. The medium of claim 36, wherein each of the self-organizing logic gates comprises terminals.
16. A computer system comprising:

* * *

terminals comprising a first set of the terminals and a second set of the terminals;

* * *
The limitations in instant claim 37 are fully anticipated by claims 16 and 17 of the ‘080 Patent.
Claim 38

38. The medium of claim 37, wherein each of the terminals is configured to function as both an input terminal and as an output terminal.

The claims of US Patent 9911080 does not explicitly teach the limitation in bold above. However, Buckley teaches that limitation in 12:5-8 & Fig. 4a. 
It would have been obvious as of the effective filing date of the applicant’s invention to modify the teachings of application 15/557641 by incorporating: [a]n inverter 51c insures that 51a and 51b are either both ON (so current can flow in either direction  (that is, each of the terminals is configured to function as both an input terminal and an output terminal)).

Claims 16 & 17
39. The medium of claim 37, wherein each of the self-organizing logic gates is configured to perform a logic function with respect to signals present at the terminals.
16. A computer system comprising:

* * *

wherein the self-organizing logic gate is configured to implement a logic function between signals at the terminals, the logic function is not satisfied in the unstable configuration, and the logic function is satisfied in the stable configuration; and

* * *
The limitations in instant claim 39 are fully anticipated by claims 16 and 17 of the ‘080 Patent.
Claim 40
Claims 16 & 17

40. The medium of claim 39, wherein the self-organizing circuit further comprises a node designated for receiving an input signal and 

each of the self-organizing logic gates performs forward logic and reverse logic in response to the input signal to satisfy its respective logic function.
17. The computer system of claim 16, wherein the self-organizing logic gate is configured to implement forward logic from the first set of the terminals to the second set of the terminals and reverse logic from the second set of the terminals to the first set of the terminals.
	The claims of US Patent 9911080 do not explicitly teach the limitation in bold above. However, Buckley teaches that limitation in 11:23-45. 
	It would have been obvious as of the effective filing date of the applicant’s invention to modify the teachings of application 15/557641 by incorporating: if the summation of currents into the connection 30a is positive, the voter 32 fires (i.e., attains one state at the connection 31a); if negative, it does not fire (i.e., stays at the other state at the connection 31a (that is, to change a state in response to a signal received at any of the terminals).
Claim 41
Claims 16 & 17




41. The medium of claim 37, wherein the terminals of each of the self-organizing logic gates comprises a first set of terminals and a second set of terminals, and 

wherein the forward logic is from the first set of terminals to the second set of terminals and the reverse logic is from the second set of terminals to the first set of terminals.
16. A computer system comprising:

* * *

terminals comprising a first set of the terminals and a second set of the terminals;

* * *

17. The computer system of claim 16, wherein the self-organizing logic gate is configured to implement forward logic from the first set of the terminals to the second set of the terminals and reverse logic from the second set of the terminals to the first set of the terminals.
The limitations in instant claim 41 are fully anticipated by claims 16 and 17 of the ‘080 Patent.
Claim 42

42. The medium of claim 37, wherein each of the self-organizing logic gates further comprises memory elements connected between the terminals
16. A computer system comprising:

* * *

memristor devices connected between the first set of the terminals and the second set of the terminals; and

* * *

The limitations in instant claim 42 are fully anticipated by claims 16 of the ‘080 Patent.
Claim 43

43. The medium of claim 37, wherein each of the self-organizing logic gates changes a state in response to a signal received at any of the terminals.

	The claims of US Patent 9911080 do not explicitly teach the limitation in bold above. However, Buckley teaches that limitation in 11:23-45. 
to change a state in response to a signal received at any of the terminals).

Claim 16
44. A self-organizing logic gate, comprising:






at least one terminal able to function as both an input terminal and output terminal;

one or more memory elements, each of which is coupled with at least some of the terminals; and

at least one dynamic correction module coupled to the at least one terminal, 





wherein the at least one dynamic correction module is configured to drive the self-organizing logic gate from an unstable configuration to a stable configuration in response to a signal applied to any terminal of the at least one terminal.
16. A computer system comprising:
a non-transitory computer-readable medium storing instructions to model a self-organizing logic circuit comprising self-organizing logic gates, wherein a self-organizing logic gate of the self-organizing logic gates comprises:

terminals comprising a first set of the terminals and a second set of the terminals;

memristor devices connected between the first set of the terminals and the second set of the terminals; and

dynamic correction modules configured to drive an unstable configuration of the self-organizing logic gate toward a stable configuration of the self-organizing logic gate in response to a signal being applied to any of the terminals;

wherein the self-organizing logic gate is configured to implement a logic function between signals at the terminals, the logic function is not satisfied in the unstable configuration, and the logic function is satisfied in the stable configuration; and

* * *

The limitations in instant claim 44 are fully anticipated by claim 16 of the ‘080 Patent.
Claim 45



and the one terminal has input and output signals superposed thereon.

	The claims of US Patent 9911080 do not explicitly teach the limitation in bold above. However, Wang teaches that limitation in 2:58-62. 
	It would have been obvious as of the effective filing date of the applicant’s invention to modify the teachings of application 15/557641 by incorporating: mathematics operation can be a dual direction input/output logical reversible operation that is realized by any of addition, subtraction, combination of addition and subtraction, and combination of one addition and two subtraction (that is, and the one terminal has input and output signals superposed thereon).
Claim 46
Claim 17
46. The self-organizing logic state of claim 44, wherein the self-organizing logic gate is configured to simultaneously perform forward logic and reverse logic.
17. The computer system of claim 16, wherein the self-organizing logic gate is configured to implement forward logic from the first set of the terminals to the second set of the terminals and reverse logic from the second set of the terminals to the first set of the terminals.
The limitations in instant claim 46 are fully anticipated by claim 16 of the ‘080 Patent.
Claim 47

47. The self-organizing logic gate of claim 46, wherein the stable configuration includes a logic state in which an input value is generated, via the reverse logic, at an input terminal of the at least one terminal in response to an output signal applied to one or more output terminals of the at least one terminal.

	The claims of US Patent 9911080 do not explicitly teach the limitation in bold above. However, Nugent teaches that limitation in 2:58-62. 
	It would have been obvious as of the effective filing date of the applicant’s invention to modify the teachings of application 15/557641 by incorporating: teaches forward logic) and write (that is, reverse logic) phases, the change to the conductance of the memristors . . . correspond to the circuits 160 of FIG. 6.


The self-organizing logic gate of claim 46, wherein the stable configuration includes a logic state in which an output value is generated, via the forward logic, at an output terminal of the at least one terminal in response to an output signal applied to one or more input terminals of the at least one terminal.

	The claims of US Patent 9911080 do not explicitly teach the limitation in bold above. However, Nugent teaches that limitation in 2:58-62. 
	It would have been obvious as of the effective filing date of the applicant’s invention to modify the teachings of application 15/557641 by incorporating: teaches that [o]ver the read (that is, forward logic) and write (that is, reverse logic) phases, the change to the conductance of the memristors . . . correspond to the circuits 160 of FIG. 6.
Claim 49
Claim 16




49. The self-organizing logic gate of claim 44, wherein any of the one or more memory elements is implemented based on a memristor device.
16. A computer system comprising:

* * *

memristor devices connected between the first set of the terminals and the second set of the terminals; and

* * *

The limitations in instant claim 49 are fully anticipated by claim 16 of the ‘080 Patent.
Claim 50
Claim 16







* * *



wherein the self-organizing logic gate is configured to implement a logic function between signals at the terminals, the logic function is not satisfied in the unstable configuration, and the logic function is satisfied in the stable configuration; and

* * *


Claim 51
Claim 16




51. The self-organizing logic gate of claim 50, wherein the voltage correction is generated based on signal at the at least one terminal.
16. A computer system comprising:

* * *

dynamic correction modules configured to drive an unstable configuration of the self-organizing logic gate toward a stable configuration of the self-organizing logic gate in response to a signal being applied to any of the terminals;

wherein the self-organizing logic gate is configured to implement a logic function between signals at the terminals, the logic function is not satisfied in the unstable configuration, and the logic function is satisfied in the stable configuration; and

* * *

The limitations in instant claim 51 are fully anticipated by claim 16 of the ‘080 Patent.


Claim Rejections - 35 U.S.C. § 112(b)
6.	The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
7.	Claims 46-48 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 46 recites the limitation "self-organizing logic state" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claims 47 and 48 depend from claim 46, and are rejected as depending from a rejected claim; further, claims 47 and 48 fail to cure the deficiencies of claim 46.
Claim Rejections - 35 U.S.C. § 101
8.	The following is a quotation of 35 U.S.C. § 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
9.	Claims 36-43 are rejected under 35 U.S.C. § 101 because the broadest reasonable interpretation of the terms " machine readable non-transitory medium” because of the ambiguity of whether such medium covers both statutory and non-statutory embodiments (see, e.g., PGPUB1 ¶ 0024), which are not eligible for patent protection, and therefore the claims are directed to non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007).
Examiner suggests Applicant amend the claims and/or the specification to exclude non-statutory embodiments in order to narrow the broadest reasonable interpretation of those claims to embodiments that fall within a statutory category.
Claim Rejections - 35 U.S.C. § 103
10.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
13.	Claims 22-27, 29, 33, and 35-43 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent 4479241 to Buckley [hereinafter Buckley] in view of US Patent 6671678 to Wang [hereinafter Wang].
Regarding claims 22 and 36, Buckley teaches [a] self-organizing circuit (Buckley 33:64-66 teaches analog self-organizing circuits and hybrid self-organizing circuits, there are digital self-organizing circuits (that is, a self-organizing circuit)), and [a] machine readable non-transitory medium having information recorded thereon, wherein the information, when read by a machine, causes the machine to simulate a self-organizing circuit (Buckley 8:68 to 9:5 teaches experimenters in artificial intelligence have been able to simulate these path-reinforcing algorithms on digital computers (a computer having a machine readable non-transitory medium) for simple robotic systems) comprising:
self-organizing logic gates coupled with each other (Buckley, Fig. 14, teaches:

    PNG
    media_image1.png
    623
    657
    media_image1.png
    Greyscale

Buckley 34:9-12 teaches [t]he self-organizing circuit marked 228 in FIG. 14 uses only digital information to effect the self-organizing aspects of [self-organizing] circuit 1 in FIG. 1; Buckley 38:42-26 teaches digital implementations of self-organizing circuits such as the circuit 228 and the circuit 230, an ALU summing circuit (that is, self-organizing logic gates) (composed of the ALU 224, and the registers 225 and 226 along with appropriate clocking signals) is used for each output signal 26a . . . 26n (that is, self-organizing logic gates coupled with each other));
* * *
Though Buckley teaches a self-organizing circuit comprising self-organizing logic gates, Buckley does not explicitly teach -
* * *
wherein each of the self-organizing logic gates is configured to self-organize by simultaneously performing forward logic and reverse logic.
Wang teaches -
wherein each of the self-organizing logic gates is configured to self-organize by simultaneously performing forward logic and reverse logic (Wang 2:58-62 teaches mathematics operation can be a dual direction input/output logical reversible operation that is realized by any of addition, subtraction, combination of addition and subtraction, and combination of one addition and two subtraction (that is, each of the self-organizing logic gates is configured to self-organize by . . . performing forward logic and reverse logic); Wang 5:20-24 teaches “simultaneously” in that [c]ontrol is made possible by making use of the mutually complementary relationship of ports A and B with respect to port C as well as the logically reversible relationship and operational relationship among ports A, B and C).
Buckley and Wang are from the same or similar field of endeavor. Buckley teaches self-organizing circuits to receive input signals and operable to operate in a learning mode. Wang teaches self-organizing principles with a bidirectional logic reversible operation. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Buckley pertaining to self-organizing circuits with the bidirectional logic reversible operation of Wang.
The motivation for doing so is to breakthrough the limitations of existing neural networks, and to provide a general multi-value logic neural network. (Wang 1:62-65).
Examiner points out that the feature of “wherein each of the self-organizing logic gates is configured to self-organize by simultaneously performing forward logic and reverse logic” is not afforded patentable weight because the feature simply expresses an intended result from the self-organizing logic gates.
Examiner notes that the Applicant’s preambles do not afford patentable weight to the Applicant’s claims because the claim preambles are not “necessary to give life, meaning, and vitality” to the claim. Moreover, because the Applicant’s preambles merely state the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations, the preamble is not considered a limitation and is of no significance to claim construction.
Regarding claims 23 and 37, the combination of Buckley and Wang teaches all of the limitations of claims 22 and 36, respectively, as described in detail above. 
Buckley teaches -
wherein each of the self-organizing logic gates comprises terminals (Buckley 12:59-55 teaches, in reference to the DAC of the self-organizing circuit, a terminal R (that is, each of the self-organizing logic gates comprises terminals)).
Regarding claims 24 and 38, the combination of Buckley and Wang teaches all of the limitations of claims 23 and 37, respectively, as described in detail above.
wherein each of the terminals is configured to function as both an input terminal and an output terminal (Buckley 12:5-8 & Fig. 4a teaches [a]n inverter 51c insures that 51a and 51b are either both ON (so current can flow in either direction between connections 50a and 50b) or both OFF (that is, each of the terminals is configured to function as both an input terminal and an output terminal)).
Regarding claims 25 and 39, the combination of Buckley and Wang teaches all of the limitations of claims 23 and 37, respectively, as described in detail above. 
wherein each of the self-organizing logic gates is configured to implement a logic function with respect to signals present at the terminals (Buckley 17:52-18:2 teaches [p]unishment and reward are handled, as before, by the computer 9 which activates the punish or reward lines 76a . . . 76n as a function of the "correctness" of the output active signals 26a . . . 26n when enabled by signals 25a . . . 25n to gate G1 of the DAC (that is, each of the self-organizing logic gates is configured to implement a logic function with respect to signals present at the terminals)).
Regarding claims 26 and 41, the combination of Buckley and Wang teaches all of the limitations of claims 23 and 37, respectively, as described in detail above.
wherein the terminals of each of the self-organizing logic gates comprises a first set of terminals and a second set of terminals, and wherein the forward logic is from the first set of terminals to the second set of terminals and the reverse logic is from the second set of terminals to the first set of terminals (Buckley Fig. 4a teaches 

    PNG
    media_image2.png
    318
    391
    media_image2.png
    Greyscale

(that is, a first set of terminals and a second set of terminals); Buckley 12:5-8 teaches [a]n inverter 51c insures that 51a and 51b are either both ON (so current can flow in wherein the forward logic is from the first set of terminals to the second set of terminals and the reverse logic is from the second set of terminals to the first set of terminals)).
Regarding claims 27 and 42, the combination of Buckley and Wang teaches all of the limitations of claims 23 and 37, respectively, as described in detail above.
wherein each of the self-organizing logic gates further comprises memory elements connected between the terminals (Buckley 12:12-16 teaches that other DACs than the "binary-weighted" DACs discussed here are possible. For example, a sequentially-loading DAC based on charge-coupled devices or bubble memories (that is, memory elements) may be used in other designs of self-organizing circuits (that is, memory elements connected between the terminals)).
Regarding claims 29 and 43, the combination of Buckley and Wang teaches all of the limitations of claims 23 and 37, respectively, as described in detail above.
Buckley teaches wherein each of the self-organizing logic gates is configured to change a state in response to a signal received at any of the terminals (Buckley 11:23-45 teaches [s]elf-learning circuits, as opposed to direct connection circuits, do "vote" and do have "path reinforcement.". . . The binary signal at the connection 31a has one of two states, thus specifying whether the voter 32 has fired: if the summation of currents into the connection 30a is positive, the voter 32 fires (i.e., attains one state at the connection 31a); if negative, it does not fire (i.e., stays at the other state at the connection 31a). Henceforth, the term "active" state will be synonymous with a binary one meaning that a particular binary device has fired; an .
Regarding claims 33 and 40, the combination of Buckley and Wang teaches all of the limitations claims 22 and 39, respectively, as described in detail above.
Wang teaches -
wherein the self-organizing circuit further comprises a node designated to receive an input signal and each of the self-organizing logic gates performs forward logic and reverse logic in response to the input signal to satisfy a respective logic function (Wang 2:58-62 teaches mathematics operation can be a dual direction input/output logical reversible operation that is realized by any of addition, subtraction, combination of addition and subtraction, and combination of one addition and two subtraction (that is, each of the self-organizing logic gates is configured to self-organize by . . . performs forward logic and reverse logic in response to the input signal to satisfy a respective logic function); Wang 4:60-67 teaches taking the column input contacts as a0-a2 with a total of three values states, and taking the row input contacts as b0-b2 with a total of three value states, whereby the output contacts (plus) are h0-h2 with a total of three values states, and the output contacts (minus) are e1-e2 with a total of two value states, the definition on input/output value states represents subtraction operation relationship (that is, “contact” is a node designated to receive an input)).
Regarding claim 35, the combination of Buckley and Wang teaches all of the limitations of claim 22, as described above in detail.
Buckley teaches wherein one of the self-organizing logic gates satisfies its respective logic function based on a feedback from the self-organizing logic gates (Buckley 11:23-32 teaches [s]elf-learning circuits, as opposed to direct connection circuits, do "vote" and do have "path reinforcement." . . . A high-gain amplifier 30 assures that the current at 30a multiplied by the resistance of a resistor 30b, connected via feedback path 30c, equals the voltage at the connection 30d (that is, one of the self-organizing logic gates satisfies its respective logic function based on a feedback from the self-organizing logic gates)).
14.	Claims 28, 30-32, and 34 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent 4479241 to Buckley [hereinafter Buckley] in view of US Patent 6671678 to Wang [hereinafter Wang] and US Published Application 20150019468 to Nugent et al. [hereinafter Nugent].
Regarding claim 28, the combination of Buckley and Wang teaches all of the limitations of claim 27, as described in detail above. 
Nugent teaches wherein the memory elements comprise one or more memristor devices (Nugent ¶ 0014 teaches that Chua postulated on the basis of symmetry arguments the existence of fourth class of two-terminal electronic device element called a memristor, where the resistance of the device depends on the integral of the input applied to the terminals. The term “memristor” derives from the contraction of the words ‘memory resistor’ (that is, the memory elements comprise one or more memristor devices)).
Buckley, Wang, and Nugent are from the same or similar field of endeavor. Buckley teaches self-organizing circuits to receive input signals and operable to operate in a learning mode. Wang teaches self-organizing principles with a bidirectional logic reversible operation. Nugent teaches a self-organizing system in which to construct a volatile synapse out of memristors where the synaptic state is given as the difference in conductance of a differential pair and the voltage of the read operation moves the differential toward zero. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Buckley and Wang pertaining to self-organizing circuits having bidirectional logic reversible operation with the memristor structure of Nugent.
The motivation for doing so is that with a general model of memristive devices based on collections of metastable switches to build a neural node circuit with attractor states that are shown to be logic functions forming a computationally complete set to achieve high level machine learning functions. (Nugent ¶ 0024).
Regarding claim 30, the combination of Buckley and Wang teaches all of the limitations of claim 23, as described in detail above.
Though Buckley and Wang teach the feature of logic functions where a circuit controls the state of transfer gates, the combination of Buckley and Wang does not explicitly teach - 
each of the self-organizing logic gates further comprises dynamic correction modules configured to dynamically drive an unstable configuration toward a stable configuration in response to a signal applied to any of the terminals; and
a logic function implemented by the self-organizing logic gate is satisfied in the stable configuration.
But Nugent teaches -
each of the self-organizing logic gates further comprises dynamic correction modules configured to dynamically drive an unstable configuration toward a stable configuration in response to a signal applied to any of the terminals (Nugent ¶¶ 0070-71 teaches that [m]odification of device resistance is attained through the application of external voltage (that is, in response to a signal applied to any of the terminals) that causes the channels to transition between conducting and non-conducting states. . . . A metastable switch (MSS) 130 possesses two states, A and B, separated by a potential energy barrier as shown in FIG. 3. Let the barrier potential be the reference potential V=0. The probability that the MSS will transition from the B state to the A state is given by PA, while the probability that the MSS will transition from the A state to the B state is given by PB. (that is, the transition is to dynamically drive an unstable configuration toward a stable configuration in response to a signal applied to any of the terminals)); and
a logic function implemented by the self-organizing logic gate is satisfied in the stable configuration (Nugent ¶ 0068 teaches In disclosed spike logic code, the ‘logical 0’ and ‘logical 1’ state is converted to a spike on one of two lines. If this encoding trick is performed, the ability to attain all logic functions via AHaH attractor states, minus the XOR functions is gained. Also it is well known that the XOR functions can be attained via combinations of other logic gates, for example, the NAND gate as a logic function implemented by the self-organizing logic gate is satisfied in the stable configuration)).
Buckley, Wang, and Nugent are from the same or similar field of endeavor. Buckley teaches self-organizing circuits to receive input signals and operable to operate in a learning mode. Wang teaches self-organizing principles with a bidirectional logic reversible operation. Nugent teaches a self-organizing system in which to construct a volatile synapse out of memristors where the synaptic state is given as the difference in conductance of a differential pair and the voltage of the read operation moves the differential toward zero. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Buckley and Wang pertaining to self-organizing circuits having bidirectional logic reversible operation with the stability driver of Nugent.
The motivation for doing so is that with a general model of memristive devices based on collections of metastable switches to build a neural node circuit with attractor states that are shown to be logic functions forming a computationally complete set to achieve high level machine learning functions. (Nugent ¶ 0024).
Regarding claim 31, the combination of Buckley, Wang, and Nugent teaches all of the limitations of claim 30, as described in detail above. 
Nugent teaches -
wherein each of dynamic correction modules comprises a memristor device (Nugent ¶ 0014 teaches that Chua postulated on the basis of symmetry arguments the existence of fourth class of two-terminal electronic device element called a memristor, where the resistance of the device depends on the integral of the input the memory elements comprise one or more memristor devices)).
Buckley, Wang, and Nugent are from the same or similar field of endeavor. Buckley teaches self-organizing circuits to receive input signals and operable to operate in a learning mode. Wang teaches self-organizing principles with a bidirectional logic reversible operation. Nugent teaches a self-organizing system in which to construct a volatile synapse out of memristors where the synaptic state is given as the difference in conductance of a differential pair and the voltage of the read operation moves the differential toward zero. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Buckley and Wang pertaining to self-organizing circuits having bidirectional logic reversible operation with the memristor structure of Nugent.
The motivation for doing so is that with a general model of memristive devices based on collections of metastable switches to build a neural node circuit with attractor states that are shown to be logic functions forming a computationally complete set to achieve high level machine learning functions. (Nugent ¶ 0024).
Regarding claim 32, the combination of Buckley and Wang teaches all of the limitations of claim 23, as described in detail above.
Though Buckley and Wang teach the feature of self-organizing logic gates in signal levels presenting binary values, the combination of Buckley and Wang does not explicitly teach -
an auxiliary circuit configured to drive at least one terminal of one or more of the self-organizing logic gates to a respective logical value of either 0 or 1.
But Nugent teaches - 
an auxiliary circuit configured to drive at least one terminal of one or more of the self-organizing logic gates to a respective logical value of either 0 or 1 (Nugent ¶ 0068 teaches [i]n disclosed spike logic code, the ‘logical 0’ and ‘logical 1’ state is converted to a spike on one of two lines. If this encoding trick is performed, the ability to attain all logic functions via AHaH attractor states, minus the XOR functions is gained. Also it is well known that the XOR functions can be attained via combinations of other logic gates, for example, the NAND gate as Turing knew (that is, an auxiliary circuit configured to drive at least one terminal of one or more of the self-organizing logic gates to a respective logical value of either 0 or 1)).
Buckley, Wang, and Nugent are from the same or similar field of endeavor. Buckley teaches self-organizing circuits to receive input signals and operable to operate in a learning mode. Wang teaches self-organizing principles with a bidirectional logic reversible operation. Nugent teaches a self-organizing system in which to construct a volatile synapse out of memristors where the synaptic state is given as the difference in conductance of a differential pair and the voltage of the read operation moves the differential toward zero. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Buckley and Wang pertaining to self-organizing circuits having bidirectional logic reversible operation with the memristor structure of Nugent.
Nugent ¶ 0024).
Regarding claim 34, the combination of Buckley and Wang teaches all of the limitations of claim 23, as described in detail above.
Though Buckley and Wang teach the feature of logic functions where a circuit controls the state of transfer gates, the combination of Buckley and Wang does not explicitly teach -
wherein the self-organizing circuit reaches equilibrium when each of the self-organizing logic gates satisfies its respective logic function.
But Nugent teaches - 
wherein the self-organizing circuit reaches equilibrium when each of the self-organizing logic gates satisfies its respective logic function (Buckley Fig. 3 teaches:

    PNG
    media_image3.png
    455
    487
    media_image3.png
    Greyscale

Nugent ¶ 0071 teaches [a]n MSS is an idealized two-state device that switches probabilistically between its two states as a function of applied bias and temperature. A metastable switch (MSS) 130 possesses two states, A and B, separated by a potential energy barrier (that is, the states of Nugent are wherein the self-organizing circuit reaches equilibrium when each of the self-organizing logic gates satisfies its respective logic function)).
Buckley, Wang, and Nugent are from the same or similar field of endeavor. Buckley teaches self-organizing circuits to receive input signals and operable to operate in a learning mode. Wang teaches self-organizing principles with a bidirectional logic reversible operation. Nugent teaches a self-organizing system in which to construct a volatile synapse out of memristors where the synaptic state is given as the difference in conductance of a differential pair and the voltage of the read operation moves the differential toward zero. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Buckley and Wang pertaining to self-organizing circuits having bidirectional logic reversible operation with the memristor structure of Nugent.
The motivation for doing so is that with a general model of memristive devices based on collections of metastable switches to build a neural node circuit with attractor states that are shown to be logic functions forming a computationally complete set to achieve high level machine learning functions. (Nugent ¶ 0024).
15.	Claims 44 and 49-51 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent 4479241 to Buckley [hereinafter Buckley] in view of US Published Application 20150019468 to Nugent et al. [hereinafter Nugent].
Regarding claim 44, Buckley teaches [a] self-organizing logic gate Buckley 34:9-12 teaches [t]he self-organizing circuit marked 228 in FIG. 14 uses only digital information to effect the self-organizing aspects of [self-organizing] circuit 1 in FIG. 1; Buckley 38:42-26 teaches digital implementations of self-organizing circuits such as the circuit 228 and the circuit 230, an ALU summing circuit (that is, self-organizing logic gates)), comprising:
at least one terminal able to function as both an input terminal and output terminal (Buckley 12:5-8 & Fig. 4a teaches [a]n inverter 51c insures that 51a and 51b are either both ON (so current can flow in either direction between connections 50a and 50b) or both OFF (that is, at least one terminal able to function as both an input terminal and an output terminal));
one or more memory elements, each of which is coupled with at least some of the terminals (Buckley 17:15-20 teaches memory locations (that is, one or more memory elements, each of which coupled with at least some of the terminals) in the computer 9 can be programmed to store the values of the binary numbers which are also stored in the respective counter 67 of the DACs 70a . . . 73n. Gating of the DACs 74a . . . 74n is based on these binary numbers); 
* * *
Though Buckley teaches self-organizing gates, Buckley does not explicitly teach --
* * *
and at least one dynamic correction module coupled to the at least one terminal, wherein the at least one dynamic correction module is configured to drive the self-organizing logic gate from an unstable configuration to a stable configuration in response to a signal applied to any terminal of the at least one terminal.
But Nugent teaches -
and at least one dynamic correction module coupled to the at least one terminal, wherein the at least one dynamic correction module is configured to drive the self-organizing logic gate from an unstable configuration to a stable configuration in response to a signal applied to any terminal of the at least one terminal (Nugent ¶¶ 0070-71 teaches that [m]odification of device resistance is attained through the application of external voltage (that is, in response to a signal applied to any terminal of the at least one terminal) that causes the channels to transition between conducting and non-conducting states. . . . A metastable switch (MSS) 130 possesses two states, A and B, separated by a potential energy barrier as shown in FIG. 3. Let the barrier potential be the reference potential V=0. The probability that the MSS will transition from the B state to the A state is given by PA, while the probability that the MSS will transition from the A state to the B state is given by PB. (that is, the transition is the self-organizing logic gate from an unstable configuration to a stable configuration in response to a signal applied to any terminal of the at least one terminal)).
Buckley and Nugent are from the same or similar field of endeavor. Buckley teaches self-organizing circuits to receive input signals and operable to operate in a learning mode. Nugent teaches a self-organizing system in which to construct a volatile synapse out of memristors where the synaptic state is given as the difference in Buckley pertaining to self-organizing circuits with the stability driver of Nugent.
The motivation for doing so is that with a general model of memristive devices based on collections of metastable switches to build a neural node circuit with attractor states that are shown to be logic functions forming a computationally complete set to achieve high level machine learning functions. (Nugent ¶ 0024).
Regarding claim 49, the combination of Buckley and Nugent teaches all of the limitations of claim 44, as described in detail above.
Nugent teaches -
wherein any of the one or more memory elements is implemented based on a memristor device (Nugent ¶ 0014 teaches that Chua postulated on the basis of symmetry arguments the existence of fourth class of two-terminal electronic device element called a memristor, where the resistance of the device depends on the integral of the input applied to the terminals. The term “memristor” derives from the contraction of the words ‘memory resistor’ (that is, the memory elements comprise one or more memristor devices)).
Regarding claim 50, the combination of Buckley and Nugent teaches all of the limitations of claim 44, as described above in detail.
Nugent teaches -
wherein the at least one dynamic correction module applies voltage correction to the corresponding at least one terminal to drive towards the stable configuration (Nugent ¶¶ 0070-71 teaches [a] metastable switch (MSS) 130 possesses two states, A and B, separated by a potential energy barrier as shown in FIG. 3. Let the barrier potential be the reference potential V=0. The probability that the MSS will transition from the B state to the A state is given by PA, while the probability that the MSS will transition from the A state to the B state is given by PB. (that is, the transition is to dynamically drive an unstable configuration toward a stable configuration in response to a signal applied to any of the terminals)).
Regarding claim 51, the combination of Buckley and Nugent teaches all of the limitations of claim 50, as described above in detail. 
Nugent teaches -
wherein the voltage correction is generated based on signal at the at least one terminal (Nugent ¶¶ 0070 teaches that [m]odification of device resistance is attained through the application of external voltage (that is, in response to a signal applied to any of the terminals)).
16.	Claims 45-48 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent 4479241 to Buckley [hereinafter Buckley] in view of US Published Application 20150019468 to Nugent et al. [hereinafter Nugent] and US Patent 6671678 to Wang [hereinafter Wang].
Regarding claim 45, the combination of Buckley and Nugent teaches all of the limitations of claim 44, as described above in detail. 
wherein the one terminal serves as both the input terminal and the output terminal (Buckley 12:5-8 & Fig. 4a teaches [a]n inverter 51c insures that 51a and 51b are either both ON (so current can flow in either direction between connections 50a and 50b) or both OFF (that is, each of the terminals is configured to function as both an input terminal and an output terminal)), . . . . 
Though Buckley and Nugent teach the feature of current flow in either direction between connections, the combination of Buckley and Nugent does not explicitly teach -
. . . and the one terminal has input and output signals superposed thereon.
But Wang teaches -
. . . and the one terminal has input and output signals superposed thereon (Wang 2:58-62 teaches mathematics operation can be a dual direction input/output logical reversible operation that is realized by any of addition, subtraction, combination of addition and subtraction, and combination of one addition and two subtraction (that is, and the one terminal has input and output signals superposed thereon); Wang 5:20-24 teaches “superposed” in that [c]ontrol is made possible by making use of the mutually complementary relationship of ports A and B with respect to port C as well as the logically reversible relationship and operational relationship (that is, superposed) among ports A, B and C; Examiner notes the common and ordinary meaning of the term “superposed” is “to place or lay over or above whether in or not in contact.”2 Though the Applicant’s specification does not connote a special definition for the term, the feature as taught by Wang is not inconsistent with Applicant’s specification, which recites, inter alia, “[t]he SOLG 20 can use any terminal from the first set 22 and the second set 24 simultaneously as input or output, i.e., signals can go in and out at the same time at any terminal resulting in a superposition of input and output signals.” Moreover, the phrase “the one terminal has input and output signals superposed thereon” is merely an intended result of “wherein the one terminal serves as both the input terminal and the output terminal”).
Buckley, Nugent, and Wang are from the same or similar field of endeavor. Buckley teaches self-organizing circuits to receive input signals and operable to operate in a learning mode. Nugent teaches a self-organizing system in which to construct a volatile synapse out of memristors where the synaptic state is given as the difference in conductance of a differential pair and the voltage of the read operation moves the differential toward zero. Wang teaches self-organizing principles with a bidirectional logic reversible operation. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Buckley and Nugent pertaining to self-organizing circuits having bidirectional logic reversible operation having a state driver with the bidirectional logic reversible operation of Wang.
The motivation for doing so is to breakthrough the limitations of existing neural networks, and to provide a general multi-value logic neural network. (Wang 1:62-65).
Regarding claim 46, the combination of Buckley and Nugent teaches all of the limitations of claim 44, as described in detail above.
Buckley and Nugent teach the feature of current flow in either direction between connections, the combination of Buckley and Nugent does not explicitly teach -
wherein the self-organizing logic gate is configured to simultaneously perform forward logic and reverse logic.
But Wang teaches-
wherein the self-organizing logic gate is configured to simultaneously perform forward logic and reverse logic (Wang 2:58-62 teaches mathematics operation can be a dual direction input/output logical reversible operation that is realized by any of addition, subtraction, combination of addition and subtraction, and combination of one addition and two subtraction (that is, each of the self-organizing logic gates is configured to self-organize by . . . performing forward logic and reverse logic); Wang 5:20-24 teaches “simultaneously” in that [c]ontrol is made possible by making use of the mutually complementary relationship of ports A and B with respect to port C as well as the logically reversible relationship and operational relationship among ports A, B and C).
Buckley, Nugent, and Wang are from the same or similar field of endeavor. Buckley teaches self-organizing circuits to receive input signals and operable to operate in a learning mode. Nugent teaches a self-organizing system in which to construct a volatile synapse out of memristors where the synaptic state is given as the difference in conductance of a differential pair and the voltage of the read operation moves the differential toward zero. Wang teaches self-organizing principles with a bidirectional logic reversible operation. Accordingly, it would have been obvious to a Buckley and Nugent pertaining to self-organizing circuits having bidirectional logic reversible operation having a state driver with the bidirectional logic reversible operation of Wang.
The motivation for doing so is to breakthrough the limitations of existing neural networks, and to provide a general multi-value logic neural network. (Wang 1:62-65).
Regarding claim 47, the combination of Buckley, Nugent, and Wang teaches all of the limitations of claim 46, as described in detail above.
Nugent teaches -
wherein the stable configuration includes a logic state in which an input value is generated, via the reverse logic, at an input terminal of the at least one terminal in response to an output signal applied to one or more output terminals of the at least one terminal (Nugent ¶ 0087 teaches that [o]ver the read (that is, forward logic) and write (that is, reverse logic) phases, the change to the conductance of the memristors . . . correspond to the circuits 160 of FIG. 6:

    PNG
    media_image4.png
    490
    533
    media_image4.png
    Greyscale

Nugent ¶ 0088-89 teaches that [b]oth input and bias memristors are updated during one read/write cycle . . . Voltages across memristors during the read and write cycles in the circuit 160 is shown FIG. 6. The reference numerals 162 and 164 refer voltages during read and write periods across spike input memristors respectively; with respect to stable configuration, Nugent Fig. 3 teaches:

    PNG
    media_image5.png
    486
    533
    media_image5.png
    Greyscale

Nugent ¶ 0071 teaches a metastable switch (MSS) 130 possesses two [logic] states, A and B (either state is a stable configuration includes a logic state in which an input value is generated), separated by potential energy barrier as shown in Fig. 3).
Regarding claim 48, the combination of Buckley, Nugent, and Wang teaches all of the limitations of claim 46 as described in detail above.
Nugent teaches wherein the stable configuration includes a logic state in which an output value is generated, via the forward logic, at an output terminal of the at least one terminal in response to an output signal applied to one or more input terminals of the at least one terminal ((Nugent ¶ 0087 teaches that [o]ver the read (that is, via the forward logic) and write (that is, via the reverse logic) phases, the 

    PNG
    media_image4.png
    490
    533
    media_image4.png
    Greyscale

Nugent ¶ 0088-89 teaches that [b]oth input and bias memristors are updated during one read/write cycle . . . Voltages across memristors during the read and write cycles in the circuit 160 is shown FIG. 6. The reference numerals 162 and 164 refer voltages during read and write periods across spike input memristors respectively; with respect to stable configuration, Nugent Fig. 3 teaches:

    PNG
    media_image5.png
    486
    533
    media_image5.png
    Greyscale

Nugent ¶ 0071 teaches a metastable switch (MSS) 130 possesses two [logic] states, A and B (either state is a stable configuration includes a logic state in which an input value is generated), separated by potential energy barrier as shown in Fig. 3).
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
(US Patent 5148514 to Arima et al.) teaches a self-organized synapse representing circuit operable to simultaneously derive two product signals.
(US Patent 3950733 to Cooper et al.) teaches a self-organizing memory in which states are a superposition of various vectors.
18.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
/K.L.S./
Examiner, Art Unit 2122
/BABOUCARR FAAL/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US Published Application 20180144239 to Di Ventra et al., entitled “Self-organizing logic gates and circuits and complex problem solving with self-organizing logic circuits,” filed 12 July 2016.
        2 Merriam-Webster online dictionary < https://www.merriam-webster.com/dictionary/superpose>